
	
		I
		111th CONGRESS
		2d Session
		H. R. 5258
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mr. Cassidy (for
			 himself, Ms. Speier,
			 Mr. Reichert, and
			 Mr. Smith of Washington) introduced
			 the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to require
		  Congress to establish a unified and searchable database on a public website for
		  congressional earmarks.
	
	
		1.Short titleThis Act may be cited as the
			 Earmark Transparency Act of
			 2010.
		2.Unified and searchable
			 database for congressionally directed spending items
			(a)In
			 generalTitle III of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new section:
				
					316.Unified and searchable database for congressionally directed
		  spending items(a)Establishment of
				databaseWithin six months
				after the date of enactment of this section, the Clerk of the House of
				Representatives and the Secretary of the Senate shall jointly establish a
				searchable website, available to the public at no cost, listing all requests by
				Members of Congress for congressionally directed spending items.
						(b)ContentThe
				website established under subsection (a) shall be comprised of a database
				including the following information for each congressionally directed spending
				item requested by a Member of Congress:
							(1)The fiscal year in which the item would be
				funded.
							(2)The number of the
				bill or joint resolution for which the request is made, if available.
							(3)The amount of the
				initial request made by the Member of Congress.
							(4)The amount
				approved by the committee of jurisdiction.
							(5)The amount carried
				in the bill or joint resolution (or accompanying report) as passed by the
				House, as passed by the Senate, and as transmitted to the President, as
				applicable.
							(6)The name of the
				department or agency, and the account or program, through which the item will
				be funded.
							(7)The name and the
				State or district of the Member of Congress who made the request.
							(8)The name and
				address of the intended recipient.
							(9)The type of organization (public, private
				nonprofit, or private for profit entity) of the intended recipient.
							(10)The project name,
				description, and estimated completion date.
							(11)A justification
				of the benefit to taxpayers.
							(12)Whether the
				request is for a continuing project and if so, when funds were first
				appropriated for such project.
							(13)A description, if
				applicable, of all non-Federal sources of funding.
							(14)Its current
				status in the legislative process, including whether it was carried in any bill
				or joint resolution (or accompanying report) passed by either House, added in a
				committee of conference between the Houses (or joint explanatory statement of
				managers) or in an amendment between the Houses, or included in a bill or joint
				resolution enacted into law, including any changes in the final dollar
				amount.
							(c)Accessibility of
				dataThe website established
				under subsection (a) shall allow the public to—
							(1)search, sort, and
				download all information in the database in a machine-readable format;
							(2)ascertain through
				a single search, by individual Member of Congress, the total number and dollar
				value of congressionally directed spending items requested by that Member and
				the total number and dollar value of such items contained in bills or joint
				resolutions as passed by either House or enacted into law by fiscal
				year;
							(3)search and
				aggregate data based on any category set forth in subsection (b); and
							(4)access the website
				from the home page of the website of the Clerk of the House of Representatives
				and of the Secretary of the Senate.
							(d)Timeliness of
				data(1)Within 5 calendar days of receipt of a
				request for a congressionally directed spending item from a Member of Congress,
				each committee of the House of Representatives and of the Senate shall provide
				to the Clerk of the House of Representatives or the Secretary of the Senate, as
				applicable, the initial information regarding that request that is required
				under this section to be placed on the website established under subsection
				(a). That committee shall provide up-to-date information to the Clerk or
				Secretary, as applicable.
							(2)The Clerk of the House of
				Representatives and the Secretary of the Senate shall post on the website
				established under subsection (a) the information received under paragraph (1)
				within 2 calendar days (excluding Saturdays, Sundays, or legal holidays except
				when the House or Senate is in session on such a day).
							(e)Point of
				order(1)It
				shall not be in order to consider any bill or joint resolution, or amendment
				thereto or conference report thereon unless it meets the requirements of this
				section.
							(2)Subsections (c)(1) and (d)(2) of
				section 904 of the Congressional Budget Act of 1974 are each amended by
				inserting 316,  after 313, .
							(f)DefinitionsAs used in this section—
							(1)the term congressionally directed
				spending item means a provision or report language included primarily
				at the request of a Member of Congress providing, authorizing, or recommending
				a specific amount of discretionary budget authority, credit authority, or other
				spending authority for a contract, loan, loan guarantee, grant, loan authority,
				or other expenditure with or to an entity, or targeted to a specific State,
				locality, or congressional district, other than through a statutory or
				administrative formula-driven or competitive award process; and
							(2)the term
				Member of Congress means a Senator in, a Representative in, or a
				Delegate or Resident Commissioner to, the
				Congress.
							.
			(b)Conforming
			 amendmentThe table of
			 contents set forth in section 1(b) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by inserting after the item relating to section
			 315 the following new item:
				
					
						Sec. 316. Unified and searchable database
				for congressionally directed spending
				items.
					
					.
			
